Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered July 31, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the second degree, and sentencing him to a term of 4 years to life, unanimously affirmed.
Viewing the evidence in the light most favorable to the People, including inter alia, evidence that defendant was observed counting the prerecorded buy money and arrested a short distance away with the money in his pocket, we find that it was legally sufficient to support defendant’s conviction for the sale of LSD to an undercover police officer on a theory of accomplice liability (see, People v Williams, 172 AD2d 448, affd 79 NY2d 803). Concur—Rosenberger, J. P., Asch, Kassal and Rubin, JJ.